DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 

Claim Objections
Claim 13 is objected to because of the following informalities:  There are two different dependent claims numbered as claim 13.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “function node(s)” in claims 1, 7, 8-13 and 18; “detector node(s)” in claims 1, 6, 8, 11, 12, 15 and 16; and “fault handler node(s)” in claims 1-3, 6, 9-14, 16, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, 
“function node(s)” refers to “a plurality of subroutines configured to carry out one or more tasks for the respective process of the vehicle computing system” (Applicant’s specification as filed [0019]).
“detector node(s)” refers to an algorithm “configured to perform a fault detection function on the function output data to identify the existence (e.g., active state) of the fault. The fault detection function can include a boolean function, a range function, a high/low limit function, a sliding window function, and/or any other computing algorithm capable of detecting an off-nominal condition” (Applicant’s specification as filed [0041]).  Therefore, the structure for this computing algorithm is interpreted as a general purpose computer (i.e. processor)
“fault handler node(s)” refers to a processor “configured to control the flow of data within the directed graph” (Applicant’s specification as filed [0055]).  Therefore, the structure for this computing algorithm is interpreted as a general purpose computer (i.e. processor).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial
exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “obtaining, by a detector node, function data from one or more function nodes of the plurality of function nodes, detecting, by the detector node, an existence of a fault associated with an autonomous vehicle based, at least in part, on the function data, outputting, by the detector node to an associated fault handler node, a fault event indicative of the existence of the fault and the fault type of the respective detector node, and initiating, by the associated fault handler node, a fault response for the autonomous vehicle based, at least in part, on the fault event”.   These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “one or more processors”.  That is, other than reciting “one or more processors” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “one or more processors” language, the claim encompasses a vehicle fault management system which can simply be done by a person following instructions to perform mental processes, i.e. observation, evaluation, judgement.  Detecting an existence, a fault involves a person making a simple judgment based on observation.  The mere nominal recitation of “one or more processors” does not take the claim limitation out of the mental process grouping. Thus, the claim recites mental processes.  

The claim recites the additional elements of “obtaining…function data from one or more function nodes of the plurality of function nodes” is recited at a level of generality (i.e. a general means for gathering the potential decisions) and amounts to mere data gathering, which is a form of insignificant pre-solution activity. The additional elements of “outputting...to an associated fault handler node” and “initiating…a fault response” are a forms of insignificant post-solution activity.  The “fault response” as disclosed in Applicant’s specification as filed [0051] “can include one or more filtering responses” which is not practical application of the abstract idea. Additionally, the storage “one or more memories storing a set of computer readable instructions” is also recited at a high level of generality (i.e., as a general means of storing data for use in the obtaining and detecting step), and amounts to mere data storing, which is also a form of insignificant post-solution activity.

The claim as a whole merely describes how to generally “apply” the concept of detecting and managing vehicle faults in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

The combination of these additional elements is no more than mere instructions to apply the exception by using generic computer components (the one or more processors). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. There is no indication that the one or more processors are anything other than a generic, off the-shelf computer components.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Same analysis applied to the independent claims 11 and 18.

Claim 2-6, 8-10, 14, 15, 17, 19  and 20 do not recite additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 7 and 12 recite a similar limitation as claim 1 such as “obtaining”.  Claim 7 also recites additional limitations of “generating” and “communicating” which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 13 recites additional limitation of “determining” which does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 16 recites additional limitations of “obtain”, “apply” and “communicate”. of “determining” which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. US 20130054023 A1 in view of Moustafa et al. US 20220126864 A1).
Regarding Claim 1, Bruemmer teaches a vehicle fault management system of a vehicle computing system (Bruemmer, “a behavior engine provides a means to optimize the mission behavior dynamically by changing input parameters to the various behavior modules so as to interpret and to respond to various collected data and user input”) comprising: one or more computing devices (Bruemmer, [0033] “a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories”) comprising: a plurality of function nodes arranged in a directed graph architecture (Bruemmer, [0050] “data modules…are organized into a directed graph architecture”, Fig 2 shows a plurality of function modes represented as “modules”), wherein the plurality of function nodes (Bruemmer, Fig 2 shows a plurality of function modes) comprise: a plurality of detector nodes (Bruemmer, Fig 2 shows a plurality of detector nodes-data modules, Box 230; Examiner interprets “data modules’ as reading on detector nodes), each respective detector node defined by a fault type (Bruemmer, [0050] “each data module represents a specific abstraction of the data”), and a plurality of fault handler nodes (Bruemmer, [0056] “a plurality of behavior modules…each of which has its individual capability and task”; Examiner interprets “behavior modules” as reading on fault handler nodes”), wherein each respective detector node is associated with a fault handler node (Bruemmer, [0057] “The various tiers of data, also referred to herein as data modules or data collection modules…are equally accessible by each behavior module”); and one or more processors (Bruemmer, [0054] “each behavior module, data module, and hardware module operate independently each can run on different processing units or computers based on their individual, computational requirements”); and one or more memories storing a set of computer readable instructions that when executed by the one or more processors cause the processors to perform operations (Bruemmer, [0030] “computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable apparatus to function in a particular manner”) comprising obtaining, by a detector node, function data from one or more function nodes of the plurality of function nodes (Bruemmer, [0053] “Sensor modules…which are associated with the hardware module…operate asynchronously to collect and push data to the data modules”), outputting, by the detector node to an associated fault handler node (Bruemmer, [0051] “Behavior modules…make informed decisions as to what actions take place using the data continuously shared by the data modules”, [0057] “data modules or data collection modules…are equally accessible by each behavior module”), a fault event indicative of the existence of the fault  (Bruemmer, [0064] “ inputs of desire heading, distance, and speed are used and processed by the Avoid module…to provide a direction of traverse that both meets mission objectives and the avoidance criteria”) and the fault type of the respective detector node (Bruemmer, [0050] “each data module represents a specific abstraction of the data”), and initiating, by the associated fault handler node (Bruemmer, [0069] “The behavior engine…compares the recommended course of action based on the arbitrated behaviors of one or more behavior modules…Once the directed course of action is confirmed by the behavior…conveyed to various hardware and logic components to implement commands”).

Bruemmer does not teach detecting, by the detector node, an existence of a fault associated with an autonomous vehicle based, at least in part, on the function data and a fault response for the autonomous vehicle based, at least in part, on the fault event.  However, Moustafa teaches these limitations.

Moustafa teaches detecting, by the detector node, an existence of a fault associated with an autonomous vehicle based, at least in part, on the function data (Moustafa, [0182] “In some cases, a system manager…monitors information collected by various sensors on the vehicle to detect issues relating to the performance of a vehicle's autonomous driving system. For instance, computational errors, sensor outages and issues, availability and quality of communication channels…vehicle system checks…or other operational events may be detected by the system manager“) and a fault response for the autonomous vehicle based, at least in part, on the fault event (Moustafa, [0519] “ autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately (e.g., the autonomous vehicle may enter a zone having new features for which the vehicle algorithms are not trained), necessitating handoff of the vehicle to a human driver or pullover of the vehicle”)

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included detecting, by the detector node, an existence of a fault associated with an autonomous vehicle based, at least in part, on the function data as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).

Regarding Claim 2, Bruemmer teaches the vehicle fault management system of claim 1, wherein each fault handler node is associated with a fault severity (Bruemmer, [0051] “behaviors are organized into a hierarchy, where additional inputs to each behavior module may be the action or set of actions suggested by lower-level behaviors”).  

Regarding Claim 3, Bruemmer teaches the vehicle fault management system of claim 2, wherein each respective fault handler node is associated with a respective fault response that corresponds to the fault severity (Bruemmer, [0051] “behaviors are organized into a hierarchy, where additional inputs to each behavior module may be the action or set of actions suggested by lower-level behaviors”).  

Regarding Claim 4, Bruemmer teaches the vehicle fault management system of claim 1.  Bruemmer does not teach wherein the fault response comprises a stop in a current travel way of the autonomous vehicle, a stopping maneuver to 52move the autonomous vehicle out of the travel way, a transition from an autonomous state to a manual state, a parking maneuver at a designated area, or a navigation to a maintenance facility.  However, Moustafa teaches these limitations.

Moustafa teaches the fault response comprises a stop in a current travel way of the autonomous vehicle (Moustafa, [0390} “stopping the vehicle if control values go outside the envelope”), a stopping maneuver to 52move the autonomous vehicle out of the travel way (Moustafa, [0571] “re-planning may need to be considered for the route, and so the autonomous vehicle may modify the autonomous driving mode to pull over to stop”), a transition from an autonomous state to a manual state (Moustafa, [0586] “the vehicle automatically will send a signal to the driver indicating that the driver is needed to take over”), a parking maneuver at a designated area (Moustafa, [0534] “a communication system that may control the car or provide a storage location for the car”), or a navigation to a maintenance facility.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included the fault response comprises a stop in a current travel way of the autonomous vehicle, a stopping maneuver to 52move the autonomous vehicle out of the travel way, a transition from an autonomous state to a manual state, a parking maneuver at a designated area, or a navigation to a maintenance facility so that the “vehicle's in-vehicle computing system may be programmed to support operation in multiple different autonomous driving levels and may be manually or automatically (e.g., in response to a detected event or condition) toggled between levels” for safety (Moustafa, [0217]).

Regarding Claim 5, Bruemmer teaches the vehicle fault management system of claim 1, wherein each fault type of the plurality of fault types corresponds to a fault severity as indicated by an edge of the directed graph architecture (Bruemmer, [0050] “The directed data graph is formed by establishing higher-level data modules as an aggregation of a set of lower-level data modules”).  

Regarding Claim 6, Bruemmer teaches the vehicle fault management system of claim 1, wherein the detector node is associated with a first process of the directed graph architecture (Bruemmer, [0050] “The directed data graph is formed by establishing higher-level data modules as an aggregation of a set of lower-level data modules”) and the associated fault handler node is associated with a second process of the directed graph architecture (Bruemmer, [0051] “Behavior modules...make informed decisions as to what actions take place using the data continuously shared by the data modules...behaviors are organized into a hierarchy, where additional inputs to each behavior module may be the action or set of actions suggested by lower-level behaviors” , [0074] “The architecture…enables behavior modules to be dynamically modified responsive to collected data”).  

Regarding Claim 7, Bruemmer teaches the vehicle fault management system of claim 1 (Bruemmer, “a behavior engine provides a means to optimize the mission behavior dynamically by changing input parameters to the various behavior modules so as to interpret and to respond to various collected data and user input”), wherein the plurality of function nodes are communicatively connected via one or more directed edges (Bruemmer, [0050] “data modules…are organized into a directed graph architecture in which individual modules can either push or pull data depending on the environment in which they are operating. Accordingly, each data module represents a specific abstraction of the data”) and wherein the operations further comprise: generating, by the first function node, function output data based at least in part on the function input data (Bruemmer, [0053] “Sensor modules…which are associated with the hardware module…operate asynchronously to collect and push data to the data modules”), and communicating, by the first function node, the function output data to one or more second function nodes (Bruemmer, [0051] “Behavior modules…make informed decisions as to what actions take place using the data continuously shared by the data modules”, [0057] “data modules or data collection modules…are equally accessible by each behavior module”).  

Bruemmer does not teach obtaining, by a first function node, function input data associated with the autonomous vehicle. However, Moustafa teaches this limitation ((Moustafa, [0182] “In some cases, a system manager…monitors information collected by various sensors on the vehicle to detect issues relating to the performance of a vehicle's autonomous driving system. For instance, computational errors, sensor outages and issues, availability and quality of communication channels…vehicle system checks…or other operational events may be detected by the system manager“).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included obtaining, by a first function node, function input data associated with the autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).

Regarding Claim 8, Bruemmer teaches the vehicle fault management system of claim 7 (Bruemmer, “a behavior engine provides a means to optimize the mission behavior dynamically by changing input parameters to the various behavior modules so as to interpret and to respond to various collected data and user input”), wherein the first function node and the one or more second function nodes are communicatively connected over a first channel (Bruemmer , Fig 3 shows the sensor modules-Box 310 connected to the data modules-Box 320) and wherein each respective detector node of the plurality of detector nodes is communicatively connected to at least one function node over a second channel different than the first channel (Bruemmer , Fig 3 shows detector modes -Boxes 320, 325, 330 and 335 connected to the behavior modules-Boxes 340).  

Regarding Claim 9, Bruemmer teaches the vehicle fault management system of claim 1, wherein the plurality of function nodes further comprises a plurality of action function nodes (Bruemmer, [0069] “The behavior engine…compares the recommended course of action based on the arbitrated behaviors of one or more behavior modules”), wherein the associated fault handler node is communicatively connected to at least one action function node (Bruemmer, [0069] “The behavior engine…compares the recommended course of action based on the arbitrated behaviors of one or more behavior module…Once the directed course of action is confirmed by the behavior…conveyed to various hardware and logic components to implement commands”).

Regarding Claim 10, Bruemmer teaches the vehicle fault management system of claim 9, wherein the associated fault handler node is configured to block or communicate one or more messages to the at least one action function node based at least in part on the fault event (Bruemmer, [0065] “The Guarded Motion module thereafter produces an output sent back to the Behavior engine…for comparison with the overall mission objective…output of the Guarded Motion module…are aligned the Behavior engine…provides commands to the drive mechanism…which correspondingly turns the wheels….or acts on a similar device”).  

Regarding Claim 11, Bruemmer teaches a vehicle computing system (Bruemmer, “a behavior engine provides a means to optimize the mission behavior dynamically by changing input parameters to the various behavior modules so as to interpret and to respond to various collected data and user input”)  comprising one or more computing devices (Bruemmer, [0033] “a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories”), the one or more computing devices comprising a plurality of function nodes arranged in a graph architecture (Bruemmer, [0050] “data modules…are organized into a directed graph architecture”, Fig 2 shows a plurality of function modes represented as “modules”), wherein the plurality of function nodes comprise a plurality of detector nodes (Bruemmer, Fig 2 shows a plurality of detector nodes-data modules, Box 230; Examiner interprets “data modules’ as reading on detector nodes), each respective detector node associated with a fault type (Bruemmer, [0050] “each data module represents a specific abstraction of the data”), and a plurality of fault handler nodes (Bruemmer, [0056] “a plurality of behavior modules…each of which has its individual capability and task”; Examiner interprets “behavior modules” as reading on fault handler nodes”), wherein each respective detector node is associated with a fault handler node (Bruemmer, [0057] “The various tiers of data, also referred to herein as data modules or data collection modules…are equally accessible by each behavior module”); one or more processors (Bruemmer, [0054] “each behavior module, data module, and hardware module operate independently each can run on different processing units or computers based on their individual, computational requirements”); and one or more memories storing a set of computer readable instructions that when executed by the one or more processors cause the processors to perform operations  (Bruemmer, [0030] “computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable apparatus to function in a particular manner”) comprising: obtaining, by a first detector node, first function data from one or more first function nodes of the plurality of function nodes (Bruemmer, [0053] “Sensor modules…which are associated with the hardware module…operate asynchronously to collect and push data to the data modules”), detecting, by the first detector node, an existence of a first fault based, at least in part, on the first function data (Bruemmer, [0064] “ inputs of desire heading, distance, and speed are used and processed by the Avoid module…to provide a direction of traverse that both meets mission objectives and the avoidance criteria”), outputting, by the first detector node to a first fault handler node (Bruemmer, [0051] “Behavior modules…make informed decisions as to what actions take place using the data continuously shared by the data modules”, [0057] “data modules or data collection modules…are equally accessible by each behavior module”), a first fault event indicative the existence of the first fault (Bruemmer, [0064] “ inputs of desire heading, distance, and speed are used and processed by the Avoid module…to provide a direction of traverse that both meets mission objectives and the avoidance criteria”)  and the first fault type of the first detector node (Bruemmer, [0050] “each data module represents a specific abstraction of the data”), and initiating, by the first fault handler node, a fault response based, at least in part, on the first fault event (Bruemmer, [0069] “The behavior engine…compares the recommended course of action based on the arbitrated behaviors of one or more behavior modules…Once the directed course of action is confirmed by the behavior…conveyed to various hardware and logic components to implement commands”).

Bruemmer does not teach an autonomous vehicle. However, Moustafa teaches this limitation (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included an autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).

Regarding Claim 12, Bruemmer teaches wherein the operations further comprise: obtaining, by a second detector node, second function data from one or more second function nodes of the plurality of function nodes (Bruemmer, [0056] “a variety of tiers of data that can be accessed by the various modules…the second tier of data…abstracted data is formed from the raw data collected by the range sensors”, [0057] “The various tiers of data, also referred to herein as data modules or data collection modules…are equally accessible by each behavior module“), detecting, by the second detector node (Bruemmer, Fig 3 shows the second detector node – “2nd tier of abstractions”, Box 325) , an existence of a second fault based, at least in part, on the second function data (Bruemmer, Fig 4 shows Range Sensors, Box 410) and outputting, by the second detector node to the first fault handler node (Bruemmer, Fig 3 shows second detector node-“2nd tier of abstractions”, Box 325 connected to the first fault handler-“Behavior Module” Box 340), a second fault event indicative of the existence of the second fault and the fault type of the second detector node (Bruemmer, [0057] Fig 4,  “Obstacle Avoidance module…seeks data from the Ego Centric Map data tier Box 425”). 
Bruemmer does not teach the autonomous vehicle of claim 11. However, Moustafa teaches this limitation (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included an autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).
Regarding Claim 13,  Bruemmer teaches wherein initiating, by the first fault handler node (Bruemmer, [0057] “The various tiers of data, also referred to herein as data modules or data collection modules…are equally accessible by each behavior module”), the fault response based, at least in part, on the first fault event (Bruemmer, [0069] “The behavior engine…compares the recommended course of action based on the arbitrated behaviors of one or more behavior modules…Once the directed course of action is confirmed by the behavior…conveyed to various hardware and logic components to implement commands”)comprises: determining, by the first fault handler node (Bruemmer, [0057] “The various tiers of data, also referred to herein as data modules or data collection modules…are equally accessible by each behavior module”), a prioritization of the first fault and the second fault based at least in part on the first fault event and the second fault event (Bruemmer, [0062] “The asynchronous architecture...is dynamically reconfigurable such that a behavior or outcome can be prioritized based on decision logic embedded in one or more of the behavior modules. A top-level function or behavior module of the overall mission architecture to provide as a means by which prioritize different behavior outcomes”).  
Bruemmer does not teach the autonomous vehicle of claim 12. However, Moustafa teaches this limitation (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included an autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).
Regarding Claim 13, Bruemmer teaches wherein the vehicle computing system is configured to run one or more processes by executing a respective subset of function nodes for each respective process of the one or more processes (Bruemmer, [0052] “The data modules arbitrate amongst themselves and among sub-behaviors to determine which action should take place. While there is a tree hierarchy among the behaviors, that is there are behaviors and sub-behaviors, the behaviors at the same level possesses equal priority and thus arbitrate among themselves to determine a course of action”). 
Bruemmer does not teach the autonomous vehicle of claim 11. However, Moustafa teaches this limitation (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included an autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).
Regarding Claim 14, Bruemmer teaches wherein each process of the one or more processes comprise a plurality of per-level filters (Bruemmer, Fig 4 shows a plurality of pre-level filters – Box 420, Filtered Range Data), wherein each respective per-level filter of the plurality of per-level filters corresponds to a fault handler node of the plurality of fault handler nodes (Bruemmer, Fig 4 shows a plurality of pre-level filters–Box 420, Filtered Range Data corresponding to a plurality of fault handler nodes-Boxes 440, 442) .  

Bruemmer does not teach the autonomous vehicle of claim 13. However, Moustafa teaches this limitation (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included an autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).

Regarding Claim 15,  Bruemmer teaches wherein the first detector node is communicatively connected to a per-level filter based (Bruemmer, [0056] “a variety of tiers of data that can be accessed by the various modules…the 1st tier of data is Filtered Range Data ), at least in part, on the fault type of the first detector node (Bruemmer, [0050] “each data module represents a specific abstraction of the data”).  

Bruemmer does not teach the autonomous vehicle of claim 14. However, Moustafa teaches this limitation (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included an autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).

Regarding Claim 16, Bruemmer teaches wherein the per-level filter is configured to obtain the fault event from the respective detector node, apply a filter logic to the fault event (Bruemmer, [0059] “each behavior module is provided with data necessary to make its recommendation for an action determination. Each is equally situated to provide input to the mission logic”), and communicate the fault event to the first fault handler node based at least in part on the filter logic (Bruemmer, [0059] “ the actions are arbitrated to arrive at the desired outcome”).  

Bruemmer does not teach the autonomous vehicle of claim 14. However, Moustafa teaches this limitation (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included an autonomous vehicle as taught by Moustafa so that the “autonomous driving stacks may allow vehicles to self-control or provide driver assistance to detect roadways, navigate from one point to another, detect other vehicles and road actors…detect obstacles and hazards…and adjust control and guidance of the vehicle accordingly” (Moustafa, [0166]).

Regarding Claim 17, Bruemmer teaches wherein the filter logic is configured to determine that the fault event (Bruemmer, [0056] “a variety of tiers of data that can be accessed by the various modules…the 1st tier of data is Filtered Range Data, [0050] “each data module represents a specific abstraction of the data”).  
Bruemmer does not teach the autonomous vehicle of claim 16, wherein the pre- level filter is configured to communicate the fault event to the first fault handler node in response to determining that the fault event comprises the unique fault status, a unique fault status different than a fault status of a previous fault event that was previously obtained by the per-level filter. However, Moustafa teaches these limitations.

Moustafa teaches the autonomous vehicle of claim 16 (Moustafa, [0519] “autonomous vehicles may be subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately), wherein the pre- level filter is configured to communicate the fault event to the first fault handler node in response to determining that the fault event comprises the unique fault status (Moustafa, [0221] “identifying which sensors…are compromised and utilize this information to appropriately filter and stage/time communications with the vehicle…based on what the service determines to be the specific needs or demands of the vehicle…the recommender system may utilize this supplemental information to assist in guiding the operation of the autonomous vehicle”), a unique fault status different than a fault status of a previous fault event that was previously obtained by the per-level filter (Moustafa, [0233] “determine one or more types of events from these inputs, such as broken or otherwise compromised sensors…which may force the vehicle to prioritize real time classification and data transmission”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included the autonomous vehicle and the pre- level filter is configured to communicate the fault event to the first fault handler node in response to determining that the fault event comprises the unique fault status, a unique fault status different than a fault status of a previous fault event that was previously obtained by the per-level filter as taught by Moustafa so that the “vehicle's in-vehicle computing system may be programmed to support operation in multiple different autonomous driving levels and may be manually or automatically (e.g., in response to a detected event or condition) toggled between levels” for safety (Moustafa, [0217]).

Regarding Claim 18, Bruemmer teaches a computer-implemented method for handling faults of a vehicle (Bruemmer, “a behavior engine provides a means to optimize the mission behavior dynamically by changing input parameters to the various behavior modules so as to interpret and to respond to various collected data and user input”), the vehicle comprising a vehicle computing system that is onboard the vehicle (Bruemmer, [0033] “a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories”), the vehicle computing system comprising a directed graph architecture comprising a plurality of nodes (Bruemmer, [0050] “data modules…are organized into a directed graph architecture”, Fig 2 shows a plurality of function modes represented as “modules”), the method comprising: 55receiving, by a first type of node of the vehicle computing system (Bruemmer, Fig 2 shows a plurality of detector nodes-data modules, Box 230; Examiner interprets “data modules’ as reading on detector nodes), function data from at least one function node of the vehicle computing system (Bruemmer, [0053] “Sensor modules…which are associated with the hardware module…operate asynchronously to collect and push data to the data modules”); detecting, by the first type of node of the vehicle computing system, an existence of a fault based, at least in part, on the function data (Bruemmer, [0064] “ inputs of desire heading, distance, and speed are used and processed by the Avoid module…to provide a direction of traverse that both meets mission objectives and the avoidance criteria”); outputting, by the first type of node to a second type of node of the vehicle computing system (Bruemmer, [0051] “Behavior modules…make informed decisions as to what actions take place using the data continuously shared by the data modules”, [0057] “data modules or data collection modules…are equally accessible by each behavior module”), a fault event indicative of the existence of the fault (Bruemmer, [0064] “ inputs of desire heading, distance, and speed are used and processed by the Avoid module…to provide a direction of traverse that both meets mission objectives and the avoidance criteria”) and a fault type of the fault (Bruemmer, [0050] “each data module represents a specific abstraction of the data”); and initiating, by the second type of node of the vehicle computing system, at least one fault response based, at least in part, on the fault event (Bruemmer, [0069] “The behavior engine…compares the recommended course of action based on the arbitrated behaviors of one or more behavior modules…Once the directed course of action is confirmed by the behavior…conveyed to various hardware and logic components to implement commands”).

Bruemmer does not teach a context of the vehicle computing system, wherein the context of the vehicle computing system is indicative of a state of the vehicle computing system.  However, Moustafa teaches this limitation (Moustafa, [0166] “a vehicle may be a system configured to operate alternatively in multiple different modes”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included a context of the vehicle computing system, wherein the context of the vehicle computing system is indicative of a state of the vehicle computing system as taught by Moustafa so that the “vehicle's in-vehicle computing system may be programmed to support operation in multiple different autonomous driving levels and may be manually or automatically (e.g., in response to a detected event or condition) toggled between levels” for safety (Moustafa, [0217]).

Regarding Claim 20, Bruemmer computer-implemented method of claim 18.  Bruemmer does not teach wherein the context of the vehicle computing system is indicative of a vehicle operating mode.  However, Moustafa teaches this limitation (Moustafa, [0166] “a vehicle may be a system configured to operate alternatively in multiple different modes”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included the context of the vehicle computing system is indicative of a vehicle operating mode the context of the vehicle computing system is indicative of a vehicle operating mode the context of the vehicle computing system is indicative of a vehicle operating mode as taught by Moustafa so that the “vehicle's in-vehicle computing system may be programmed to support operation in multiple different autonomous driving levels and may be manually or automatically (e.g., in response to a detected event or condition) toggled between levels” for safety (Moustafa, [0217]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. (US 20130054023 A1) in view of Moustafa et al. (US 20220126864 A1) in further view of Zhou et al. (US 20210021442 A1).
Regarding Claim 19, Bruemmer teaches a computer-implemented method of claim 17, wherein outputting the fault event indicative of the existence of the fault (Bruemmer, [0064] “ inputs of desire heading, distance, and speed are used and processed by the Avoid module…to provide a direction of traverse that both meets mission objectives and the avoidance criteria”) and the fault type of the fault (Bruemmer, [0050] “each data module represents a specific abstraction of the data”)comprises: generating the fault event based on the existence of the fault (Bruemmer, [0069] “The behavior engine…compares the recommended course of action based on the arbitrated behaviors of one or more behavior modules…Once the directed course of action is confirmed by the behavior…conveyed to various hardware and logic components to implement commands”). 

Bruemmer does not teach wherein the fault event comprises a fault event identifier, a fault timestamp, a fault data timestamp, and a fault status indicative of whether the fault is active or inactive.  However, Zhou teaches these limitations.

Zhou teaches wherein the fault event comprises a fault event identifier (Zhou, [0066] “autonomous driving module to query for a status…returning message may include the queried status such as error code”), a fault timestamp (Zhou, [0066] “a timestamp when the error occurred”), a fault data timestamp (Zhou, [0066] “a timestamp when the error occurred”), and a fault status indicative of whether the fault is active or inactive (Zhou, [0066] “a level of the error…information, warning, slow brake, urgent”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Bruemmer to have included the fault event comprises a fault event identifier, a fault timestamp, a fault data timestamp, and a fault status indicative of whether the fault is active or inactive as taught by Zhou so that the “decision module/planning module…may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle…the navigation system may determine a series of speeds and directional headings to affect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination” (Zhou [0045]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20200233956 A1) discloses communicate the fault event to the first fault handler node in response to determining that the fault event comprises the unique fault status (Wang, [0098] “classifier will indicate whether a particular node is normal, attacked, or fault. In the case of fault, a multi-class classifier…may be executed for each node (using the local features) to determine a particular failure mode”).
Kwatra et al. (US 20210160261 A1) discloses a vehicle fault management system of a vehicle computing system (Kwatra, [0070] In order to determine the presence of an anomaly that may indicate a problem, messages to and from each of the devices…within the physical network…to determine the presence of a potential anomaly of a node”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662